In an application, in effect, to vacate an arbitration award, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated June 4, 2004, which denied his motion, in effect, for leave to reargue his application.
Ordered that the appeal is dismissed, with costs.
The plaintiffs motion was, in effect, one for leave to reargue. Accordingly, the appeal must be dismissed, as no appeal lies from the denial of reargument (see Pacella v Whiteman Osterman & Hanna, 14 AD3d 545 [2005]; Amsler v Verrilli, 203 AD2d 403 [1994]). Schmidt, J.P., Mastro, Spolzino and Covello, JJ., concur.